Title: To George Washington from William Moore Smith, 27 December 1796
From: Smith, William Moore
To: Washington, George


                        
                            The Address of the Grand Lodge of PennsylvaniaMost
                                respected Sir and Brother27 December 1796
                            
                        
                        Having announced your Intention to retire from Public
                                Labor to that Refreshment to which your preeminent
                            Services for near Half a Century have so justly entitled you, Permit, the Grand Lodge of
                            Pennsylvania at this last Feast of our Evangelic Master St John, on which we can hope for an
                            immediate Communication with you to join the grateful voice of our Country in Acknowledging
                            that you have carried forth the Principles of the Lodge into every Walk of your life, by
                            your constant Labors for the Prosperity of that Country, by your unremitting Endeavours to
                            promote Order, Union and Brotherly Affection amongst us, and lastly by the vows of your
                            Farewell Address which to your Brethren and Fellow Citizens—An Address which we trust our Children and our Childrens Children will ever look upon
                            as a most invaluable Legacy from a Friend a Benefactor and a Father.
                        To these our grateful Acknowledgments, (leaving to the impartial Pen of History
                            to Record the important Events in which you have borne so illustrious a part) Permit us to
                            add our most fervent prayers, that after enjoying to the utmost Span of Human Life, every
                            Felicity which the Terrestrial Lodge can afford, You may be received by the great Master
                            Builder of this World and of Worlds unnumbered, into the ample Felicity of that celestial Lodge in which alone distinguished virtues and
                            distinguished Labors can be eternally rewarded.
                        
                        By unanimous Order of the Grand Lodge of Pennsylvania at their Communication
                            held the 27th Day of December Anno Domini 1796.
                        
                            Wm Moore Smith GdM.
                            
                        
                    